 1    DURIE TANGRI LLP                                 PAUL ANDRE (State Bar No. 196585)
      SONAL N. MEHTA (SBN 222086)                      pandre@kramerlevin.com
 2    smehta@durietangri.com                           LISA KOBIALKA (State Bar No. 191404)
      JOSEPH C. GRATZ (SBN 240676)                     lkobialka@kramerlevin.com
 3    jgratz@durietangri.com
      ANDREW L. PERITO (SBN 269995)                    JAMES HANNAH (State Bar No. 237978)
 4    aperito@durietangri.com                          jhannah@kramerlevin.com
      JOSHUA D. FURMAN (SBN 312641)                    AUSTIN MANES (State Bar No. 284065)
 5    jfurman@durietangri.com                          amanes@kramerlevin.com
      217 Leidesdorff Street                           KRAMER LEVIN NAFTALIS &
 6    San Francisco, CA 94111                          FRANKEL LLP
      Telephone: (415) 362-6666                        990 Marsh Road
 7    Facsimile: (415) 236-6300
                                                       Menlo Park, CA 94025
 8    Attorneys for Defendant                          Telephone: (650) 752-1700
      ZSCALER, INC.                                    Facsimile: (650) 752-1800
 9
                                                       Attorneys for Plaintiff
10                                                     FINJAN, INC.
11

12                              IN THE UNITED STATES DISTRICT COURT
13                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                      SAN FRANCISCO DIVISION
15   FINJAN, INC.,                                  Case No. 3:17-cv-06946-JST-KAW
16                                                  STIPULATION AND [PROPOSED] ORDER
                                Plaintiff,
                                                    EXTENDING AMENDED CONTENTION
17                                                  AND CLAIM CONSTRUCTION DEADLINES
           v.
18                                                  Ctrm: 9, 19th Floor
     ZSCALER, INC.,
19                                                  Judge: Honorable Jon S. Tigar
                                Defendant.
20
21

22

23

24

25

26

27

28

             STIPULATION AND [PROPOSED] ORDER EXTENDING AMENDED CONTENTIONS AND CLAIM
                        CONSTRUCTION DEADLINES / CASE NO. 3:17-CV-06946-JST-KAW
 1          Pursuant to Civil L.R. 6-2, 7-12 and Patent L.R. 1-3, Defendant Zscaler, Inc. (“Zscaler”) and

 2   Plaintiff Finjan, Inc. (“Finjan”) (collectively, the “Parties”) respectfully and jointly submit the following

 3   Stipulation and [Proposed] Order extend the claim construction deadlines set forth previously in Dkt. 98,

 4   as granted by Dkt. 105, and the amended contentions deadlines set forth by Dkt. 105. Pursuant L.R. 6-

 5   2(a), this stipulated request is supported by the Declaration of Joshua D. Furman in Support of

 6   Stipulation and [Proposed] Order Extending Amended Contentions and Claim Construction Deadlines

 7   (“Furman Decl.”). In support of the stipulated request, the parties state as follows:

 8          1.      Pursuant to the Court’s Order Granting Zscaler’s Motion to Enforce and Motion to

 9   Enlarge Deadlines at Dkt. 105, the deadlines for amended contentions and claim construction are
10   currently as set forth below:
11                         Event                             Current Date
12                         Service of Further Amended        February 27, 2019
                           Infringement Contentions
13
                           Last day to exchange expert       March 8, 2019
14
                           declarations regarding claim
15                         construction

16                         Close of claim construction       March 11, 2019
                           discovery
17
                           Finjan’s opening claim            March 22, 2019
18                         construction brief
19                         Service of Amended Claim          March 29, 2019
                           Construction Positions
20
                           Service of Amended                March 29, 2019
21
                           Invalidity Contentions
22
                           Zscaler’s responsive claim        April 12, 2019
23                         construction brief

24                         Finjan’s reply claim              April 22, 2019
                           construction brief
25
                           Tutorial                          May 14, 2019, 1:30 PM
26

27                          Claim Construction Hearing       May 28, 2019, 1:30 PM
28
                                                            1
              STIPULATION AND [PROPOSED] ORDER EXTENDING AMENDED CONTENTIONS AND CLAIM
                         CONSTRUCTION DEADLINES / CASE NO. 3:17-CV-06946-JST-KAW
 1          2.       On January 28, 2019, the Court granted (Dkt. 105) Zscaler’s Motion to Enforce Order

 2   (Dkt. 77) and Motion to Enlarge Deadlines (Dkt. 98). Finjan was ordered to provide further amended

 3   infringement contentions within 30 days, i.e., by February 27, 2019, and Zscaler permitted to serve

 4   amended claim constructions and invalidity contentions within 30 days of that service, i.e., by no later

 5   than March 29, 2019. In order to accommodate the orderly service of amended contentions by both

 6   parties in light of the remaining claim construction disclosure and briefing schedule, the parties have

 7   agreed to modify the deadlines for exchange of contentions, claim construction disclosures, and opening

 8   and responsive briefs, as further outlined below.

 9          3.       On January 31, 2019, Finjan requested the scheduling of a deposition of Zscaler, pursuant
10   to Federal Rule of Civil Procedure 30(b)(6) and Civil L.R. 30-1, regarding certain technical topics by
11   February 14, 2019, in advance of its current February 27, 2019 deadline to serve further amended
12   infringement contentions. The parties have agreed to conduct the deposition of Zscaler’s designated
13   witness on February 27, 2019, to accommodate the witness’s schedule. Accordingly, the parties have
14   further agreed that Finjan’s deadline to serve amended infringement contentions should be extended to
15   March 8, 2019.
16          4.       In order to conserve judicial and party resources, the parties have agreed to adjust the
17   amended contentions and claim construction schedule in this case as follows:
18           Event                             Current Date (per Dkt. 105)      Modified [Proposed] Date
19           Service of Further Amended        February 27, 2019                March 8, 2019
             Infringement Contentions
20
             Service of Amended Claim          March 29, 2019                   March 15, 2019
21
             Construction Positions
22
             Last day to exchange expert       March 8, 2019                    March 22, 2019
23           declarations regarding claim
             construction
24
             Close of claim construction       March 11, 2019                   March 22, 2019
25           discovery
26           Service of Amended                March 29, 2019                           UNCHANGED
             Invalidity Contentions
27                                                                              March 29, 2019
28
                                                            2
              STIPULATION AND [PROPOSED] ORDER EXTENDING AMENDED CONTENTIONS AND CLAIM
                         CONSTRUCTION DEADLINES / CASE NO. 3:17-CV-06946-JST-KAW
 1           Event                             Current Date (per Dkt. 105)       Modified [Proposed] Date
 2           Finjan’s opening claim            March 22, 2019                    April 1, 2019
             construction brief
 3
             Zscaler’s responsive claim        April 12, 2019                    April 15, 2019
 4
             construction brief
 5
             Finjan’s reply claim              April 22, 2019                            UNCHANGED
 6           construction brief
                                                                                 April 22, 2019
 7           Tutorial                          May 14, 2019, 1:30 PM                     UNCHANGED
 8                                                                               May 14, 2019, 1:30 PM
 9            Claim Construction Hearing       May 28, 2019, 1:30 PM                     UNCHANGED
10                                                                               May 28, 2019, 1:30 PM
11

12          5.       This stipulation is without prejudice to Zscaler’s right to seek a stay or staging of the case

13   or requesting other case management relief from the Court to account for parallel proceedings involving

14   the asserted patents. Finjan reserves the right to oppose any stay or staging or any prospective “other

15   case management relief” that Zscaler may raise.

16          6.       Aside from those listed above, this stipulation will not change or alter the date of any

17   other event or any other deadline already established by Court order.

18          7.       This stipulation will not change or alter the date of the Claim Construction Reply Brief,

19   Tutorial or Hearing.

20          8.       The schedule in this case has previously been modified with respect to eight events. On

21   January 12, 2018 the parties stipulated to extend the time for Zscaler to respond to the Complaint until

22   February 12, 2018, at Dkt. 14. The settlement conference date was also rescheduled from July 13, 2018

23   to September 11, 2018 at Dkt. 54, again to September 19, 2018 at Dkt. 67, and again to September 28,

24   2018 at Dkt. 70. The Court also granted the parties’ stipulation to set the deadline for expert claim

25   construction declarations at Dkt. 69, granted the parties’ stipulation to extend deadlines for claim

26   construction in Dkt. 74 in view of the court’s Order to produce more detailed infringement contentions in

27   Dkt. 72, and rescheduled the deadlines for claim construction briefing at Dkt. 85 in view of the then-

28   pending Motion to Enforce at Dkt. 77, granted the parties’ stipulation to extend the deadlines for the Joint
                                                            3
              STIPULATION AND [PROPOSED] ORDER EXTENDING AMENDED CONTENTIONS AND CLAIM
                         CONSTRUCTION DEADLINES / CASE NO. 3:17-CV-06946-JST-KAW
 1   Claim Construction Statement and exchange of expert claim construction reports in light of the Order to

 2   Show Cause hearing at Dkt. 90, extended the deadlines subject to Zscaler’s Motion to Enlarge Deadlines

 3   on the Court’s own motion at Dkt. 100, and extended the claim construction deadlines in light of the

 4   Court’s granting Zscaler’s Motions to Enforce and Enlarge Deadlines at Dkt. 105.

 5          For the foregoing reasons, the Parties respectfully request that the Court modify the amended

 6   contentions and claim construction deadlines as set forth above.

 7          IT IS SO STIPULATED.
 8

 9    Dated: February 25, 2019                         DURIE TANGRI LLP
10
                                                 By:                     /s/ Joshua D. Furman
11                                                                      JOSHUA D. FURMAN
12                                                     Attorneys for Defendant
                                                       ZSCALER, INC.
13

14

15
      Dated: February 25, 2019                         KRAMER LEVIN NAFTALIS & FRANKEL LLP
16

17                                               By:                       /s/ Austin Manes
                                                                          AUSTIN MANES
18
                                                       Attorney for Plaintiff
19                                                     FINJAN, INC.

20
21

22

23

24

25

26

27

28
                                                          4
             STIPULATION AND [PROPOSED] ORDER EXTENDING AMENDED CONTENTIONS AND CLAIM
                        CONSTRUCTION DEADLINES / CASE NO. 3:17-CV-06946-JST-KAW
 1                                    [PROPOSED] ORDER

 2        PURSUANT TO STIPULATION, THE SCHEDULE IN THIS CASE IS MODIFIED AS SET
 3   FORTH ABOVE AND AS FOLLOWS:
 4                   Event                              Date
 5                   Service of Further Amended         March 8, 2019
                     Infringement Contentions
 6
                     Service of Amended Claim           March 15, 2019
 7
                     Construction Positions
 8
                     Last day to exchange expert        March 22, 2019
 9                   declarations regarding claim
                     construction
10
                     Close of claim construction        March 22, 2019
11                   discovery
12                   Service of Amended                 March 29, 2019
13                   Invalidity Contentions

14                   Finjan’s opening claim             April 1, 2019
                     construction brief
15
                     Zscaler’s responsive claim         April 15, 2019
16                   construction brief

17                   Finjan’s reply claim               April 22, 2019
                     construction brief
18
                     Tutorial                           May 14, 2019, 1:30 PM
19

20                   Claim Construction Hearing         May 28, 2019, 1:30 PM
21

22        IT IS SO ORDERED.
23           February 27 201
     Dated: ______________,
24
                                                            HONORABLE JON S. TIGAR
25                                                        UNITED STATES DISTRICT JUDGE

26

27

28
                                                    6
          STIPULATION AND [PROPOSED] ORDER EXTENDING AMENDED CONTENTIONS AND CLAIM
                     CONSTRUCTION DEADLINES / CASE NO. 3:17-CV-06946-JST-KAW
